PER CURIAM.
The motion of appellee to dismiss appeal herein for failure of appellant to prosecute the appeal coming on regularly for hear-i ing, Mr. Angus McEachen, Asst. U. S. Atty., counsel for appellee, orally moved the court for such dismissal. There being no response to such motion by appellant, and no appearance on her behalf in open court,; and good cause therefor appearing, it is. ordered that such motion be granted, thatj the appeal herein be dismissed, that a judgment be filed and entered accordingly and the mandate of this court in this cause issue forthwith.